Exhibit 10.21

 

AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

This AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS (“Agreement”)
is made as of the Effective Date (as defined herein), by and between deCODE
Chemistry Inc., an Illinois corporation (“Seller”), and WOODRIDGE HOLDINGS LLC,
an Oregon limited liability company or its assigns (“Buyer”).

RECITALS:

A.                                   Seller is the owner of that certain
improved real property located at 2501 W. Davey Road, Woodridge, Will County,
Illinois 60517, and more particularly described on Exhibit “A” attached hereto
and incorporated herein by this reference (the “Property”). Under the terms of
this Agreement, the Property shall also be deemed to include all improvements,
transferable mineral rights, assignable development rights, air rights, sewer
rights, fixtures, Seller’s interest in signs and signage rights, heating,
ventilation and air-conditioning systems, elevator systems, easements,
rights-of-way, appurtenances and assignable permits, authorizations, licenses,
warranties, and Service Contracts (as defined below) pertaining thereto and all
fixtures actually owned by Seller thereon. Notwithstanding the foregoing, it is
agreed and understood that those items of property and equipment described on
Exhibit “B” attached hereto and made a part hereof are not included in the sale
and will be retained by Seller.

B.                                     Buyer now desires to purchase from
Seller, and Seller now desires to sell to Buyer, the Property.

NOW, THEREFORE, in consideration of the covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer and Seller hereby agree as follows:

1.                                       Purchase and Sale.  Seller hereby
agrees to sell, and Buyer hereby agrees to buy, the Property upon the terms and
conditions set forth herein.

2.                                       Purchase Price.  The “Purchase Price”
for the Property will be Twenty-Five Million Dollars ($25,000,000). Concurrent
with the opening of Escrow (as defined below), Buyer shall deposit with Escrow
Holder (as defined below) a promissory note (“Note”) signed by Terrell Group
Management LLC, an affiliate of Buyer in the form attached hereto as Exhibit “C”
and made a part hereof in the amount of One Hundred Thousand Dollars ($100,000)
which Note will be converted to cash upon delivery by Buyer of the Due Diligence
Contingency Satisfaction Notice (as defined below). The cash proceeds of the
Note are to be held in an interest-bearing account, with any interest accruing
thereon while held in Escrow being added to said sum (collectively, the
“Deposit”). The Deposit will be returned to Buyer if Buyer does not deliver the
Due Diligence Contingency Satisfaction Notice prior to the Due Diligence
Contingency Date (as defined below), but shall otherwise be nonrefundable to
Buyer. At least one (1) business day prior to the Closing Date, Buyer will
deposit with Escrow Holder the balance of the Purchase Price, plus Buyer’s share
of prorations and closing costs described below, by means of federal wire
transfer or other method satisfactory to Escrow Holder so that immediately
available funds will be available to Escrow Holder for the benefit of Seller at
the opening of business on the Closing Date.

3.                                       Escrow.

(a)                                  No later than two (2) business days
following the parties’ execution of this Agreement, the parties shall proceed to
open an escrow (“Escrow”) with Chicago Title Insurance Company (the “Escrow
Holder”), by depositing therein a fully-executed original of this Agreement
along with the Deposit from Buyer. Buyer and Seller shall execute any further
standard escrow instructions reasonably required by Escrow Holder; provided,
this Agreement shall control in the event of any inconsistency between this
Agreement and such additional escrow instructions.

1


--------------------------------------------------------------------------------


(b)                                 Buyer and Seller hereby agree that the
Escrow Holder will be the “real estate reporting person” for purposes of this
Agreement, if necessary, pursuant to Internal Revenue Code (“IRC”) Section
6045(e).

4.                                       Delivery of Title.  Prior to the
Closing Date, Seller shall deposit with Escrow Holder a duly executed and
acknowledged Statutory Form of Special Warranty Deed in the form attached hereto
as Exhibit “D” and made a part hereof, conveying the Property to Buyer subject
only to: (a) a lien to secure payment of real estate taxes and assessments, not
delinquent; (b) all matters of record not disapproved by Buyer, as described in
Paragraph 5 below; and (c) any tenant leases not disapproved by Buyer affecting
the Property. Notwithstanding the foregoing, any monetary liens encumbering the
Property, other than non-delinquent real estate taxes and assessments, shall be
removed from title or bonded against by Seller on or before the Closing (as
defined below), at Seller’s sole cost and expense, unless otherwise agreed to or
waived by Buyer in writing. Title shall be evidenced by the issuance at the
Closing, by the Title Company, of an extended ALTA owner’s policy of title
insurance (the “Title Policy”) in the amount of the Purchase Price showing title
to the Property vested in Buyer. Buyer shall pay the difference between the cost
of a standard form owner’s policy of title insurance and the cost of the Title
Policy and, except the cost of any required survey, shall satisfy any Title
Company requirements in connection therewith.

5.                                       Due Diligence Contingency Date.  Buyer
shall have until 5:00 p.m. on the date that is thirty (30) days after the
Effective Date (the “Due Diligence Contingency Date”) to notify Seller, by
notice to Seller and Escrow Holder, in writing, that Buyer is satisfied with its
review of the Property (the “Due Diligence Contingency Satisfaction Notice”).
Unless such notice is delivered by the Due Diligence Contingency Date, this
Agreement shall automatically terminate, Escrow Holder shall return the Deposit
to Buyer, and neither party hereto shall have any further rights or obligations
hereunder (except as otherwise expressly provided herein).

(a)                                  Title.  Buyer shall have until the Due
Diligence Contingency Date to disapprove in writing the legal description of the
Property attached hereto as Exhibit “A”, along with any matters of title as
disclosed by a current standard preliminary title report or title commitment
issued by the Title Company and legible copies, if obtainable, of the recorded
documents referred to in such preliminary title report or title commitment, all
of which shall be delivered to Buyer promptly following the opening of Escrow or
by the survey to be provided by Seller.

(b)                                 Review of Documents.  Seller shall promptly
deliver to Buyer, legible copies of the following information with respect to
the Property to the extent in Seller’s possession:

(i)                                     All Leases and any amendments and/or
modifications thereto, including a current rent roll for the Property;

(ii)                                  The monthly income and expense records for
the Property for the period of time which is two (2) years prior to the
Effective Date (including property tax bills), in the form customarily
maintained by Seller and to the extent same are available to Seller;

(iii)                               Certificates of occupancy and any other
governmental permits or entitlements in Seller’s possession relating to the
Property, if any;

(iv)                              All service contracts and other agreements in
Seller’s possession relating to the operation of the Property (collectively, the
“Service Contracts”), if any;

(v)                                 Copies of any existing Survey and/or plans
and specifications regarding the Property which are in Seller’s possession, if
any;

(vi)                              Estoppel Certificate for the Lease (as defined
herein), which shall be substantially in the form of Exhibit “E” attached hereto
and incorporated herein by this reference.

(vii)                           Copies of the working drawings and “as built”
drawings relating to all improvements to the Property within the possession or
control of Seller.

2


--------------------------------------------------------------------------------


(viii)                        All information within the possession or control
of Seller relating to the environmental condition of the Property including all
environmental reports prepared for Seller or any affiliate of Seller;

(ix)                                Any appraisals of the Property within the
possession or control of Seller or any affiliate of Seller;

(x)                                   Copies of all proposals and reports,
studies, plans, permits, specifications and drawings relating to the Property
within the possession or control of Seller or any affiliate of Seller;

(xi)                                An inventory of all personal property used
or useful in the operation of the Property;

(xii)                           The existing ALTA survey of the Property
prepared by Spaceco Inc. dated May 23, 2002.

(xiii)                        Copies of all insurance policies of Seller
relating to the Property.

Seller agrees to deliver the above-referenced documents to Buyer within seven
(7) days after the Effective Date. If this Agreement is terminated for any
reason, Buyer covenants to immediately return to Seller all documentation
theretofore delivered to Buyer by or on behalf of Seller, and Buyer shall also
deliver to Seller, promptly upon Buyer’s receipt, copies of any and all reports,
studies, Surveys or similar matters commissioned by Buyer with respect to the
Property.

(c)                                  Inspections and Studies.  Buyer shall have
until the Due Diligence Contingency Date to conduct inspections, economic
feasibility analyses, investigations with regard to zoning, building codes and
other governmental regulations, architectural inspections, Hazardous Materials
(as defined below), engineering tests, surveys, and soils, seismic and
geological reports with respect to the Property (including all structural and
mechanical systems, and leased areas), as Buyer may elect to make or obtain. All
such inspections, tests and studies shall be at Buyer’s sole cost and expense.
Buyer and its consultants shall have the right to enter upon the Property,
following the opening of Escrow and until the Due Diligence Contingency Date, to
conduct such inspections, tests and studies; provided, that such entry onto the
Property shall not interfere with any tenant’s or Seller’s quiet enjoyment of
the Property and shall be conducted, in accordance with all Applicable Law (as
defined below), only following prior reasonable notice to Seller’s local
property manager to permit such property manager to accompany any such entry.
Buyer assumes all risk and expense relating to Buyer’s entry on the Property,
and Buyer hereby agrees to indemnify, defend (with counsel reasonably acceptable
to Seller), protect and hold Seller and Seller’s officers, directors,
shareholders, partners (either general or limited), employees, agents and
representatives (collectively, “Seller’s Agents”), as well as the Property,
harmless from and against any and all claims, liabilities, damages, costs or
expenses resulting from said inspections, including, without limitation,
reasonable attorneys’ fees and costs, and court costs. The indemnification
obligations of Buyer set forth in this Paragraph 5(c) shall survive the Closing
or any expiration or earlier termination of this Agreement. Prior to Buyer
entering the Property to conduct the inspections and tests described above,
Buyer, at Buyer’s sole cost and expense, shall cause each of its agents and
contractors to obtain and maintain, and deliver to Seller, evidence of general
liability and workmen’s compensation insurance in such commercially reasonable
limits as requested by Seller, and naming Seller as an additional insured party
and which insurance shall provide coverage against claim for personal injury or
property damage caused or incurred by Buyer or its agents, employees or
contractors in connection with such inspections and tests. If for any reason
Buyer does not complete the purchase of the Property from the Seller, Buyer
shall deliver to Seller copies of all inspection, test and study reports which
it has obtained in connection with the Property without cost to Seller.

(d)                                
Leaseback                                        During the period from the
Effective Date until the Due Diligence Contingency Date, Buyer and Seller shall
exercise their best efforts to negotiate and agree upon a lease of the Property
to Seller (the “Lease”) and upon the form and substance of a Letter of Credit
securing Seller’s obligations under the Lease. The Lease will be guaranteed by

3


--------------------------------------------------------------------------------


MediChem Life Sciences, Inc. and by deCODE Genetics, Inc. (collectively
“Guarantor”). The Lease will be an absolute net lease, with Seller responsible
for the payment of all expenses relating to the Property, including but not
limited to structural and nonstructural, foreseen and unforeseen, ordinary and
extraordinary changes and repairs which may be required to keep all parts of the
Property in good repair and condition, and all other expenses relating to the
Property, including but not limited to all taxes, insurance, utilities, all
maintenance, roofing, glass, structural repair costs, site and site utilities,
landscaping, HVAC, structural members, modifications or changes mandated by any
regulatory authority having jurisdiction over the Property, all to be paid
directly by Seller as tenant. The Property will be leased in an AS IS – Where Is
Condition With All Faults, with no warranty or representation of any kind,
express or implied, pertaining to the Property, the condition thereof
(environmental or otherwise), the value thereof or any other matter pertaining
to the Property. The Lease will include such customary provisions relating to
insurance to be provided by the tenant and mutually acceptable to Seller, Buyer
and Buyer’s Lender. The Lease will provide for base monthly rent of One Hundred
Sixty-Three Thousand Eighty Three and 33/100 Dollars ($163,083.33) over an
initial term of seventeen (17) years, with annual rent increases of two and one
half percent (2.5%). Seller will have two (2) five (5) year renewal options each
at the then prevailing market rate for properties used for purposes similar to
the current use of the Property by tenants similar to Seller. The Letter of
Credit will be in effect for the first ten (10) years of the term of the Lease.
The Letter of Credit shall be for an initial term of not less than one (1) year
and shall from time to time, be renewed and remain in full force and effect
until the end of the tenth Lease Year. The Letter of Credit will be in the
amount of $5,000,000. At such time as deCODE Genetics, Inc.’s consolidated
financial statements (as reported to the Securities and Exchange Commission on
the form 10 Q filed by deCODE Genetics) establishes that deCODE Genetics, Inc.
has operated at a cumulative net profit during any four (4) consecutive
quarterly periods during the Term, the amount of the Letter of Credit shall be
reduced to $4,000,000. Upon the occurrence of an event of default under the
terms of the Lease and termination of tenant’s right to occupy the Property
under applicable law, Buyer will have the right to draw the entire balance of
the Letter of Credit. The cash proceeds from the Letter of Credit will be
maintained in a separate interest bearing account, with the interest added to
and made a part of the separate account. Buyer may withdraw funds from this
account from time to time to reimburse Buyer for any losses relating to the
default, including but not limited to lost rent and retenanting costs for the
Property. If Buyer’s damages as a result of the default are less than the cash
proceeds of the Letter of Credit, the remaining balance in the separate account
shall be paid to Seller. If Buyer’s damages as a result of the default are more
than the cash proceeds of the Letter of Credit, the tenant and Guarantor’s
liability for damages will not, however, be limited to the amount of the Letter
of Credit but shall include all damages actually suffered by Buyer as a result
of the uncured event of default. Seller, as tenant, shall have the right, under
the terms of the Lease, to build out, at Seller’s sole expense, up to 28,000
square feet of lab expansion space existing within the building. Buyer shall
have the right, but not the obligation, to purchase the tenant improvements and
lease back to Seller at an effective rate comparable to the rate applicable to
the improved built-out space at the Property, or upon such other terms as the
parties may mutually agree.

(e)                                  Ground Lease Right.  As part of the Lease,
Seller, as tenant shall have the option during the first five years of the Term
(“Ground Lease Right”) to enter into a separate ground lease for approximately
4.5 acres of buildable land which is currently landscaped undeveloped land on
the Property (the “Ground Lease Parcel”). The approximate location of the Ground
Lease Parcel is depicted on Exhibit “E” attached hereto. Upon Seller request,
the Ground Lease Parcel shall be removed from the leased Property. Seller as
Ground Lessee and Buyer as Ground Lessor shall enter into a Ground Lease (the
“Ground Lease”) for the Ground Lease Parcel. The Ground Lease shall contain
terms and conditions common to ground leases upon which the tenant intends to
build a new structure and shall contain the following specific terms: (a) the
term of the Ground Lease shall be twenty (20) years with five (5) five
consecutive (5) year renewal options; (b) the initial rent will be an amount
equal to eight percent (8%) of the “then current land value” of the Ground Lease
Parcel as of the date of exercise of the Ground Lease Right, (and the “then
current land value” shall be an amount equal to $6.00 per square foot as of the
commencement date of the Lease, and increase 2.5% per year from the commencement
date of the Lease until the exercise of the Ground Lease Right [for example, if
the then current land value of the Ground Lease Parcel is $6.00 per square foot,
the 4.5 acre Ground Lease Parcel would be worth $1,176,120 and the annual rent
would be $94,090 ($1,176,120 x 8%)]; and (c) the Ground Lease will be guaranteed
in the same manner as the Lease, but there shall be no letter of credit nor
security deposit. If Seller, as tenant, has not exercised the Ground Lease Right

4


--------------------------------------------------------------------------------


within five (5) years after the commencement date of the Lease, Seller may
remove the Ground Lease Parcel from the Lease and sell the Ground Lease Parcel,
provided, however, that prior to removal of the Ground Lease Parcel, Buyer shall
offer the Ground Lease Parcel to Seller, as tenant by written notice to Seller.
The written notice shall set forth the price and terms pursuant to which Buyer
is willing to sell the Ground Lease Parcel. If Seller does not, within thirty
(30) days after the date of the notice, accept the offer, Buyer may proceed to
sell the Ground Lease Parcel upon any terms acceptable to Buyer, free and clear
of any claim of Seller, as tenant under the terms of the Lease, provided,
however, that Buyer may not sell the Ground Lease Parcel for a price that is
less than ninety percent (90%) of the price set forth in the written notice to
the Seller, as tenant without providing a new notice and offer to Seller to buy
the Ground Lease Parcel for such new price (‘revised offer”), and Seller shall
have an additional thirty (30) days in which to accept the revised offer and
further provided, if Buyer has not sold the Ground Lease Parcel within two (2)
years of the date of the notice to Seller, before Buyer can sell the Ground
Lease Parcel, Buyer must begin the sale process again by a new notice to Seller.

(f)                                    Financing Contingency.  Buyer shall have
sixty (60) days from the date Buyer delivers the Due Diligence Contingency
Satisfaction Notice (the “Finance Contingency Date”) to notify Seller, by notice
to Seller and Escrow Holder, in writing, that Buyer has obtained financing for
its purchase of the Property, satisfactory to Buyer in Buyer’s sole discretion
(the “Finance Contingency Satisfaction Notice”). Unless such notice is delivered
by the Finance Contingency Date, this Agreement shall automatically terminate,
Escrow Holder shall release the Deposit to Buyer, and neither party hereto shall
have any further rights or obligations hereunder (except as otherwise expressly
provided herein).

6.                                       Costs and Prorations.  All rents,
deposits, taxes, utilities and other payments by or actually to Seller relating
to the Property shall be prorated as of the midnight preceding the Closing on
either a 365-day year or a 30-day month, whichever is most convenient for Escrow
Holder. It is agreed that since Seller is obligated to pay all real estate taxes
during the term of the Lease, there shall be no proration at Closing for real
estate taxes for 2006 or 2007 and such taxes shall be paid by Seller as tenant
before the due date and in the manner provided for in the Lease. Any security
deposits, cleaning deposits, and/or prepaid rents actually held by Seller and
not applied shall be credited to Buyer. Seller shall be responsible for paying
the premium for the standard portion of the Title Policy, and Buyer shall be
responsible for paying any costs associated with any extended ALTA Title Policy
requested by or for the benefit of Buyer or any other endorsements. If Seller is
required by the Title Company to obtain a new Survey of the Property in order to
issue the Title Policy without any survey objections, the costs of the new
Survey shall be the responsibility of Seller. Buyer and Seller shall each pay
one-half (1/2) of any Escrow fees. Documentary transfer taxes, conveyance taxes
and/or any sales taxes, as well as all recording fees or charges for the deed or
release of existing mortgages or liens, are also the responsibility of Seller.
All other costs and expenses not specifically allocated herein shall be paid in
accordance with the custom of the County in which the Property is located.
Seller shall pay a real estate commission equal to four percent (4%) of the
Purchase Price, payable one half (1/2) to Buyer’s agent, Joe DeJager and Monte
Haynes of GVA Kidder Matthews (“Buyer’s Broker”), and one half (1/2) to Seller’s
agent Sandra Griggs and Chris Crnkovich of GVA Williams (“Seller’s Broker”).

7.                                       Closing Documents and Conditions; and
Closing.

(a)                                  Following the opening of Escrow, Seller
shall operate and maintain the Property in the ordinary course of business
(consistent with Seller’s prior practice), reasonable wear and tear excepted and
will not enter into any new agreements affecting the Property through and until
the Closing. The Closing (“Closing” or “Closing Date”) shall occur no later than
fifteen (15) days after issuance of the Finance Contingency Satisfaction Notice.

(b)                                 As conditions precedent to Seller’s
obligations under this Agreement (unless otherwise waived, in writing, by
Seller), and before the Closing Date, Buyer shall deliver to Escrow Holder: an
executed closing, settlement or disbursement statement prepared by Escrow Holder
and reasonably agreed to by Seller; the balance of the Purchase Price to Escrow
Holder, to which the Deposit has already been applied, pursuant to Paragraph 2
above; and such other documents as may be reasonably required by Escrow Holder
and/or the Title Company in order to consummate the transaction contemplated by
this Agreement.

5


--------------------------------------------------------------------------------


(c)                                  As conditions precedent to Buyer’s
obligations under this Agreement (unless otherwise waived, in writing, by
Buyer), and on the Closing Date, Seller shall deliver to Buyer: possession of
the Property, subject to any leases approved by Buyer; and to Escrow Holder, on
or before the Closing Date: the executed, original statutory form Special
Warranty Deed, an executed closing statement prepared by Escrow Holder; the
Estoppel Certificate if not previously delivered to Buyer; the executed,
original Assignment and Assumption of Leases and Security Deposits, in the form
attached hereto as Exhibit “G”; the executed, original Assignment and Assumption
of Service Contracts for the Property, which shall be substantially in the form
of Exhibit “H” attached hereto and incorporated herein by this reference; a
FIRPTA Certificate (as defined below), which shall be substantially in the form
of Exhibit “I” attached hereto and incorporated herein by this reference; and
such other documents as may be reasonably required by Escrow Holder in order to
consummate the transaction contemplated by this Agreement.

(d)                                 Unless otherwise mutually agreed to by
Seller and Buyer in writing, and notwithstanding the Closing Date set forth in
Paragraph 1 above, the “Closing” of this transaction shall mean, and shall be
conclusively deemed to occur on, the date the Escrow Holder is prepared to issue
the Title Policy and record the Warranty Deed in the County Recorder’s Office of
the County in which the Property is located and Escrow Holder concurrently
releases the Purchase Price to Seller.

(e)                                  If either party desires to transfer the
Property through an exchange transaction under Internal Revenue Code Section
1031 (the “Exchanging Party”), the other party (the “Other Party”) agrees to
cooperate with such exchange so long as (a) the Other Party bears no expense in
connection with such cooperation, (b) the Other Party incurs and assumes no
additional risk or liability, (c) the exchange will not result in any impairment
or restriction of any remedies or rights of the Other Party, (d) the Closing is
not delayed as a result of the exchange, and (e) the Other Party is not required
to take or hold title to any exchange property. The Exchanging Party shall
indemnify, protect, hold harmless and defend the Other Party from and against
any and all claims, damages, costs, liabilities, losses and expenses (including
reasonable attorney fees) arising out of the exchange transaction. This
indemnity shall survive the Closing.

8.                                       Damage or Destruction and
Condemnation.  If all or any portion of the Property is damaged or destroyed
prior to the Closing, or if any condemnation or eminent domain proceedings (the
“Proceedings”) are instituted or threatened by written notice against the
Property after the Contingency Date but prior to the Closing, and the costs of
repair or reconstruction or the extent of the Proceedings are reasonably
estimated to be in excess of One Million Dollars ($1,000,000), Buyer or Seller
shall have the right to terminate this Agreement by giving written notice
thereof to the other party within five (5) business days after Seller notifies
Buyer of the event of any damage or destruction or the Proceedings, whereupon
neither Buyer nor Seller shall have any further rights or obligations hereunder
following the return of the Deposit to Buyer (except as otherwise provided
herein). If Neither Seller or Buyer terminates this Agreement, as aforesaid,
this Agreement shall continue in full force and effect without modification or
reduction in the Purchase Price.

9.                                       Representations and Warranties.

(a)                                  Seller hereby represents and warrants to
Buyer that Seller is a duly formed and validly existing Illinois corporation,
maintaining a place of business in Woodridge, Illinois.

(b)                                 Buyer hereby represents and warrants to
Seller that Buyer is a duly formed and validly existing limited liability
company, qualified to do business and in good standing in the State of Oregon

(c)                                  Buyer and Seller, each for itself only,
hereby represent and warrant to each other that: each has the requisite power
and authority to execute, deliver and perform this Agreement and to consummate
the transaction contemplated hereby; the execution and delivery of this
Agreement by Buyer and Seller, the performance and compliance with all of the
terms and conditions hereof to be performed and complied with by Buyer and
Seller, and the consummation by Buyer and Seller of the transaction contemplated
hereby have been duly authorized by all requisite action on the part of Buyer
and Seller; this Agreement and all documents and agreements ancillary hereto and
all documents required hereby have been, or

6


--------------------------------------------------------------------------------


when executed and delivered by Buyer and Seller shall have been, duly and
validly executed and delivered by Buyer and Seller, and shall constitute the
legal, valid and binding obligations of Buyer and Seller, enforceable in
accordance with their respective terms.

(d)                                 Buyer and Seller, each for itself only,
hereby represent and warrant to each other that the execution, delivery and
performance of this Agreement by Buyer and Seller, and the consummation by Buyer
and Seller of the transaction contemplated hereby, do not require the consent,
waiver, approval, license or authorization of any foreign, federal, state or
local public authority or any other person or entity.

(e)                                  Seller hereby represents and warrants that
it is not aware of the existence of any Hazardous Materials used or stored in
violation of Applicable Law or the release of any Hazardous Materials on or in
the Property and that Seller has not received any notice from any governmental
authority of the presence of any Hazardous Materials on or in the Property or
the release of any Hazardous Materials on or in the Property in violation of any
Applicable Law.

For the purposes of this Agreement, the term “Hazardous Materials” means any
substance: (i) the presence of which requires investigation, remediation or
disclosure under any present or future federal, state or local statute,
regulation, ordinance, order, action, policy or common law (collectively,
“Applicable Law”); (ii) the presence of which causes or threatens to cause a
nuisance or other harm upon the Property or to adjacent properties or poses or
threatens to pose a hazard to the health or safety of persons on or about the
Property; and/or (iii) including, without limitation, waste, pollutants, oil or
other hazardous substances, including, without limitation, petroleum or
petroleum products, radioactive, flammable or explosive substances, asbestos
and/or asbestos-containing materials, polychlorinated biphenyls and all
materials and wastes which are or become classified as “hazardous substances,”
“hazardous materials” and/or “toxic substances” under any Applicable Law, as the
same may be amended from time to time, including, but not limited to, the
Resource Conservation and Recovery Act (RCRA) (42 U.S.C. §6901, et. seq.), the
Comprehensive Environmental Response, Compensation and Liability Act (CERCLA)
(42 U.S.C. §9601, et. seq.), the Toxic Substances Control Act (15 U.S.C. §2601,
et. seq.), the Clean Water Act (33 U.S.C. §1251, et. seq.), and the Clean Air
Act (42 U.S.C. §7401, et. seq.).

(f)                                    Each party warrants to the other that no
brokers have been involved in the purchase and sale hereunder other than Buyer’s
Broker and Seller’s Broker. Seller and Buyer agree to indemnify, defend and hold
harmless from the other from and against any claims for broker’s commission
other than the commission due and payable to Buyer’s Broker and Seller’s Broker,
whose commission shall be paid by the Seller as provided herein.

(g)                                 The foregoing representations and warranties
of Seller and Buyer set forth in this Paragraph 9 shall survive the Closing or
any expiration or earlier termination of this Agreement.

Except for the representations and warranties set forth above, Buyer
acknowledges and agrees to purchase the Property in its “AS IS - WHERE IS
CONDITION WITH ALL FAULTS”. Seller or its agents have made no warranty or
representation of any kind, expressed or implied, pertaining to the Property,
the condition thereof (environmental or otherwise), the value thereof or any
other matter pertaining to the Property.

10.                                 Default and Legal Fees.

(a)                                  Upon the bringing of any action or suit by
a party hereto against another party hereto by reason of any alleged default
hereunder or to interpret or enforce any terms hereof, the prevailing party
shall be entitled to recover as an element of its costs of suit, and not as
damages, reasonable attorneys’ fees and costs, and court costs, whether or not
the suit proceeds to final judgment, settlement or otherwise.

(b)                                 IN THE EVENT THE CLOSING DOES NOT OCCUR AS
HEREIN PROVIDED BY REASON OF ANY DEFAULT BY BUYER, BUYER AND SELLER AGREE THAT
IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE

7


--------------------------------------------------------------------------------


THE DAMAGES WHICH SELLER MAY SUFFER. THEREFORE, BUYER AND SELLER HEREBY AGREE
THAT A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER
IN THE EVENT THAT BUYER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE
PROPERTY IS, AND SHALL BE, AS SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW
OR IN EQUITY), AN AMOUNT EQUAL TO THE DEPOSIT (EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT). SAID AMOUNT SHALL BE THE FULL, AGREED AND LIQUIDATED DAMAGES
FOR THE BREACH OF THIS AGREEMENT BY BUYER, ALL OTHER CLAIMS TO DAMAGES OR OTHER
REMEDIES BEING HEREIN EXPRESSLY WAIVED BY SELLER (EXCEPT AS OTHERWISE PROVIDED
IN THIS AGREEMENT). UPON ANY DEFAULT BY BUYER, THIS AGREEMENT MAY BE TERMINATED
BY SELLER, AND NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS
HEREUNDER, EACH TO THE OTHER, EXCEPT FOR: (i) THE RIGHT OF SELLER TO COLLECT
SUCH LIQUIDATED DAMAGES FROM BUYER AND/OR ESCROW HOLDER; (ii) BUYER’S OBLIGATION
TO RETURN THE DOCUMENTS DESCRIBED IN, AND SUBJECT TO THE TERMS OF, PARAGRAPH 5
ABOVE; (iii) THE RIGHT OF SELLER TO ENFORCE ITS REMEDIES UNDER THE
INDEMNIFICATION OBLIGATIONS OF BUYER CONTAINED IN THIS AGREEMENT; AND (iv) THE
RIGHT OF SELLER TO COLLECT ANY ATTORNEYS’ FEES AND COSTS, AND COURT COSTS,
INCURRED UNDER THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, IN ENFORCING THIS
PARAGRAPH 10(b).

(c)                                  IN THE EVENT THE CLOSING DOES NOT OCCUR AS
HEREIN PROVIDED BY REASON OF ANY DEFAULT BY SELLER, BUYER AND SELLER AGREE THAT
BUYER SHALL BE ENTITLED TO SEEK, AS ITS SOLE AND EXCLUSIVE REMEDY AT ITS
ELECTION EITHER: (I) THE REMEDY OF SPECIFIC PERFORMANCE OF SELLER’S OBLIGATIONS
TO CONVEY THE PROPERTY TO BUYER; OR (II) TERMINATE THIS AGREEMENT IN WHICH EVENT
THE EARNEST MONEY SHALL BE RETURNED TO BUYER. IN NO EVENT SHALL SELLER BE LIABLE
TO BUYER FOR ANY ACTUAL, PUNITIVE, SPECULATIVE OR CONSEQUENTIAL DAMAGES.

 

/s/ PT

 

/s/ C.T.

 

 

 

BUYER’S INITIALS

 

SELLER’S INITIALS

 

11.                                 Notices.  All notices or other
communications required or permitted hereunder must be in writing to be
effective, and shall be personally delivered or sent by registered or certified
mail, return receipt requested, or delivered via overnight mail (via Federal
Express or similar overnight courier), or delivered via telecopier or electronic
mail (e-mail), and shall be deemed received upon the earliest of: (a) the date
of delivery, if personally delivered or delivered via overnight mail, (b) three
(3) business days after the date of posting by the U.S. or Canadian postal
service, if mailed, or (c) the date when sent, if sent by telecopier or e-mail.
Any notice or other communication sent by telecopier or e-mail shall be
confirmed within one (1) business days by letter mailed or delivered to the
receiving party according to the foregoing. All such notices or communications
shall be addressed as follows:

To Seller:

deCode Chemistry, Inc.

 

2501 W. Davey Road

 

Woodridge, Illinois 60517

 

Attn: Chris Tauer

 

Telecopier No. (630) 783-4705            

 

e-mail: ctauer@decode.com

 

 

 

 

With a copy to:

Brown & Brown P.C.

 

513 Central Avenue – Fifth Floor

 

Highland Park, Illinois 60035

 

Attn: Kenneth H. Brown

 

Telecopier No. (847) 433-6735

 

e-mail: khb@brownbrownlaw.com

 

8


--------------------------------------------------------------------------------


 

To Buyer:

Woodridge Holdings LLC

 

c/o Terrell Group Management

 

5300 Meadow Road, Suite 400

 

Lake Oswego, Oregon 97035

 

Attn: Scott Miller

 

Telecopier No. 503-459-4204

 

e-mail: scott@terrellgroup.com

 

 

 

 

With a copy to:

Josselson & Potter

 

425 NW 10th Avenue, Suite 306

 

Portland, Oregon 97209

 

Attn: Irving Potter

 

Telecopier No. 503-228-0171

 

e-mail: irving@jprlaw.com

 

 

To Escrow Holder:

Chicago Title Insurance Company

 

171 N. Clark Street

 

Chicago, Illinois 60601

 

Attn:

                                                               

 

 

Telecopier No.

                                                  

 

 

12.                                 Successors and Assigns; and Assignment.

(a)                                  Buyer may assign this Agreement and/or any
of Buyer’s rights hereunder to any third-party individual or entity, without
Seller’s consent (but upon written notice to Buyer and Escrow Holder. No
transfer, whether with or without Seller’s consent, shall operate to release
Buyer or alter Buyer’s primary liability to perform the obligations of Buyer
under this Agreement or cause the Seller to incur any costs or other economic
detriment in connection with the transfer.

(b)                                 This Agreement shall be binding upon and
shall inure to the benefit of the permitted successors and assigns of the
parties hereto.

13.                                 Entire Agreement and Exhibits.  This
Agreement, together with all Recitals and Exhibits attached hereto, contains the
entire agreement between the parties hereto with respect to the subject matter
hereof, and no addition or modification of any term or provision shall be
effective unless set forth in writing and executed by both Buyer and Seller.

14.                                 Time of Essence.  Time is of the essence of
each and every term, condition, obligation and provision hereof.

15.                                 Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Illinois.
Buyer and Seller hereby consent and agree to the jurisdiction of the state or
federal courts sitting in the County of Will, State of Illinois, and waive any
objection based on venue or forum non conveniens with respect to any action
instituted therein, and further agree that any dispute concerning the
relationship between the parties hereto or this Agreement, or otherwise, shall
be heard only in the courts described above.

16.                                 FIRPTA Compliance.  Seller is not a foreign
corporation or person within the meaning of Section 1445 of the IRC, as amended.
Based upon the foregoing, and at or prior to the Closing, Seller shall deliver
to Escrow Holder a “FIRPTA Certificate” certifying Seller’s non-foreign status.

17.                                 Interpretation of Agreement.  Terms,
captions, headings and titles of this Agreement are solely for convenience of
reference and shall not affect its interpretation. This Agreement will be
construed without regard to any presumption or other rule requiring construction
against the party drafting the document, and shall be construed neither for nor

9


--------------------------------------------------------------------------------


against Seller or Buyer, but will be given a reasonable interpretation in
accordance with the plain meaning of its terms and the intent of the parties
hereto. All terms and words used in this Agreement, regardless of the number or
gender in which they are used, will be deemed to include any other number and
any other gender as the context may require. This Agreement will have no binding
force or effect until its execution and delivery by both Seller and Buyer.

18.                                 Counterpart Execution.  This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original. Signature by facsimile shall be binding as if an original.

19.                                 Recordation.  Neither Seller nor Buyer shall
record this Agreement or a memorandum or notice of this Agreement in any public
office without the express written consent of the other party. A breach by
either party of this covenant shall constitute a material default under this
Agreement.

20                                    Paragraph Headings.  The paragraph
headings contained in this Agreement are for convenience only and shall in no
way enlarge or limit the scope or meaning of the paragraph.

21.                                 Further Assurances.  Buyer and Seller agree
to execute all documents and instruments reasonably required to consummate the
transaction contemplated by this Agreement.

22.                                 Severability.  If any portion of this
Agreement is held to be unenforceable by a court of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

23                                    Independent Counsel.  Buyer and Seller
each acknowledge that they have been represented by independent counsel in
connection with this Agreement, they have executed this Agreement with the
advice of counsel and that this Agreement is the result of negotiation between
the parties and the advice and assistance of their respective attorneys.

24.                                 No Waiver.  Except as expressly set forth in
this Agreement, no covenant, term or condition of this Agreement shall be deemed
to have been waived by Seller or Buyer unless the waiver is in writing and
executed by the party to be charged.

25.                                 Discharge and Survival.  The delivery of the
deed by the Seller and its acceptance by the Buyer shall be deemed to be in full
performance and discharge of every covenant and obligation on the part of the
Seller to be performed under this Agreement, except the obligations that are
designated as surviving the Closing or any termination of this Agreement. No
action shall be commenced after the Closing on any covenant or obligation except
the obligations designated as surviving Closing or any termination of this
Agreement.

26.                                 Effective Date. This Agreement shall become
effective upon the date that it is signed by the later of Seller and Buyer, and
is referred to as the “Effective Date.”

IN WITNESS WHEREOF, Seller and Buyer executed this Agreement as of the Effective
Date.

SELLER:

deCODE CHEMISTRY INC.

 

an Illinois corporation

 

 

 

By:

  /s/ Chris Tauer

 

 

Name:

Chris Tauer

 

 

Title:

US Controller

 

 

Date of Acceptance:  February 5, 2007

 

10


--------------------------------------------------------------------------------


 

BUYER:

WOODRIDGE HOLDINGS LLC

 

An Oregon limited liability company

 

 

 

 

 

By:

/s/ Patrick Terrell

 

 

Name: Patrick Terrell

 

Its: manager

 

Dated:  February 2, 2007

 

11


--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION OF PROPERTY

THE PROPERTY IS LOCATED IN THE COUNTY OF WILL, STATE OF ILLINOIS, AND IS
DESCRIBED AS FOLLOWS:

[To Be Attached]

12


--------------------------------------------------------------------------------


EQUIPMENT AND PROPERTY EXCLUDED FROM SALE

[To Be Attached]


--------------------------------------------------------------------------------


FORM OF PROMISSORY NOTE

[To Be Attached]


--------------------------------------------------------------------------------


SPECIAL WARRANTY DEED

[To Be Attached]


--------------------------------------------------------------------------------


ESTOPPEL CERTIFICATE

TENANT:
                                                                                                                                        

DATE OF LEASE:
                                                                                                                          

AMENDED:
                                                                                                                                    

PREMISES:
                                                                                                                                    

Re: Lease dated                              ,         , between
                                           (“Landlord”), and
                                              (“Tenant”).

The undersigned Tenant hereby certifies to
                                                    , a
                                                     (“Buyer”), as follows:

1.                                       The Tenant is the tenant/lessee under
the above-referenced lease (“Lease”) covering the above-referenced premises
(“Premises”).

2.                                       The Lease constitutes the entire
agreement between Landlord and Tenant with respect to the Premises, and the
Lease has not been modified, changed, altered or amended in any respect, except
as set forth above.

3.                                       The term of the Lease commenced on
                                             ,         , and, including any
currently exercised option or renewal term, will expire on
                                             ,         . Tenant has accepted
possession of the Premises and is the actual occupant in possession and has not
sublet, assigned or hypothecated Tenant’s leasehold interest therein. All
improvements to be constructed on the Premises by Landlord have been completed
and accepted by Tenant and any tenant construction allowances have been paid in
full by Landlord.

4.                                       As of the date of this Estoppel
Certificate, there exists no breach or default, nor state of facts which, with
notice, the passage of time, or both, would result in a breach or default on the
part of either Tenant or Landlord.

5.                                       Tenant is currently obligated to pay
annual rental of $                     in monthly installments of
$                                , and monthly installments of annual rental
have been paid through                            ,         . No other rent has
been paid in advance and Tenant has no claim or defense against Landlord under
the Lease or otherwise and is asserting no offsets or credits against either the
rent or Landlord. Tenant has no claim against Landlord for any security or other
deposits, except $                           which was paid pursuant to the
Lease.

6.                                       Tenant has no option or preferential
right to purchase all or any part of the Premises (or the real property of which
the Premises are a part) nor any other right or interest with respect to the
Premises, other than as Tenant under the Lease.

7.                                       Tenant has no option, right of first
offer or right of first refusal to lease or occupy any other space within the
property of which the Premises are a part, except as set forth in the Lease.
Tenant has no right to renew or extend the terms of the Lease, except as
expressly set forth in the Lease.

8.                                       Tenant has made no agreement with
Landlord nor any agent, representative or employee of Landlord concerning free
rent, partial rent, rebate of rental payments or any other type of rental or
other concession, except as expressly set forth in the Lease.

9.                                       There has not been filed by or against
Tenant a petition in bankruptcy, voluntary or otherwise, any assignment for the
benefit of creditors, any petition seeking reorganization or arrangement under
the bankruptcy laws of the United States with respect to Tenant.

This Estoppel Certificate is made to Landlord and Buyer in connection with the


--------------------------------------------------------------------------------


prospective purchase by Buyer, or Buyer’s assignee, of that certain real
property containing the Premises. This Estoppel Certificate may be relied on by
Landlord and Buyer, and any other party who acquires an interest in the
Premises, in connection with such purchase or any person or entity which may
finance such purchase.

Dated:

                                       , 200      .

 

 

“TENANT”:

 

 

 

 

 

 

 

 

 

 

By:

 - DO NOT SIGN --- EXHIBIT ONLY      

 

 

Name:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged,
                                                                                                               ,
a                                                                  (“Assignor”),
hereby assigns and transfers to
                                                        , a
                                                (“Assignee”), all of Assignor’s
right, title and interest in and to all leases and security deposits set forth
on Schedule “2” attached hereto and incorporated herein by this reference
(collectively, the “Leases”), pertaining to the real property described on
Schedule “1” attached hereto and incorporated herein by this reference (the
“Property”).

NOW, THEREFORE, Assignor hereby assigns, sells, transfers, sets over and
delivers to Assignee all of Assignor’s estate, right, title and interest in and
to the Leases, and Assignee hereby accepts the Leases in their current
“AS-IS/WHERE-IS” condition “WITH ALL FAULTS” as of the date of this assignment.

Assignee hereby assumes the performance of all of the terms, covenants and
conditions imposed upon Assignor under the Leases accruing or arising on or
after the date hereof.

Assignee hereby agrees to indemnify, defend and hold harmless Assignor from and
against any claims (including reasonable attorneys’ fees and costs, and court
costs) by any lessee/tenant under the Leases by reason of Assignee’s failure to
perform its obligations under the Leases, including Assignee’s obligations with
respect to the security deposits assigned to Assignee hereunder.

In the event of the bringing of any action or suit by a party hereto against
another party hereto by reason of any breach of any of the covenants,
conditions, agreements or provisions on the part of the other party arising out
of this assignment, then in that event the prevailing party shall be entitled to
have and recover of and from the other party all costs and expenses of the
action or suit, including reasonable attorneys’ fees and costs, and court costs.

This assignment shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, heirs and legatees of the
respective parties hereto.

This assignment shall be governed by, interpreted under, and construed and
enforced in accordance with, the laws of the State of Illinois.


--------------------------------------------------------------------------------


This assignment may be executed in one or more counterparts, each of which shall
be an original, and all of which when taken together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, Assignor and Assignee executed and delivered this assignment
as of this                     day of
                                             , 200    .

“ASSIGNOR”:

 

 

,

 

 

a

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

“ASSIGNEE”:

 

,

 

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 


--------------------------------------------------------------------------------


LEGAL DESCRIPTION OF PROPERTY

[To Be Attached]


--------------------------------------------------------------------------------


LIST OF LEASES AND SECURITY DEPOSITS

[To Be Completed]


--------------------------------------------------------------------------------


ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged,
                                                                                                                    ,
a                                                                  (“Assignor”),
hereby assigns and transfers to
                                                                 , a
                                      (“Assignee”), all of Assignor’s right,
title and interest in and to all service contracts and agreements set forth on
Schedule “2” attached hereto and incorporated herein by this reference
(collectively, the “Service Contracts”), pertaining to the real property
described on Schedule “1” attached hereto and incorporated herein by this
reference (the “Property”).

NOW, THEREFORE, Assignor hereby assigns, sells, transfers, sets over and
delivers to Assignee all of Assignor’s estate, right, title and interest in and
to the Service Contracts, and Assignee hereby accepts the Service Contracts in
their current “AS-IS/WHERE-IS” condition “WITH ALL FAULTS” as of the date of
this assignment.

Assignee hereby assumes the performance of all of the terms, covenants and
conditions imposed upon Assignor under the Service Contracts accruing or arising
on or after the date hereof.

Assignee hereby agrees to indemnify, defend and hold harmless Assignor from and
against any claims (including reasonable attorneys’ fees and costs, and court
costs) under the Service Contracts by reason of Assignee’s failure to perform
its obligations under the Service Contracts.

In the event of the bringing of any action or suit by a party hereto against
another party hereto by reason of any breach of any of the covenants,
conditions, agreements or provisions on the part of the other party arising out
of this assignment, then in that event the prevailing party shall be entitled to
have and recover of and from the other party all costs and expenses of the
action or suit, including reasonable attorneys’ fees and costs, and court costs.

This assignment shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, heirs and legatees of the
respective parties hereto.

This assignment shall be governed by, interpreted under, and construed and
enforced in accordance with, the laws of the State of
                                   .


--------------------------------------------------------------------------------


This assignment may be executed in one or more counterparts, each of which shall
be an original, and all of which when taken together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, Assignor and Assignee executed and delivered this assignment
as of this                  day of                                     ,
200       .

“ASSIGNOR”:

 

 

,

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

“ASSIGNEE”:

 

,

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 


--------------------------------------------------------------------------------


FIRPTA CERTIFICATE


--------------------------------------------------------------------------------


LOCATION OF GROUND LEASE PARCEL


--------------------------------------------------------------------------------